                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

COREY A. McDOWELL ,

      Applicant,

v.                                                   CASE NO. 8:18-cv-2558-T-23JSS

WARDEN WALKER CLEMMONS,

      Respondent.
                                            /


                                       ORDER

       Filing in the Northern District of Florida, Bey applied (Doc. 1) for the writ of

habeas corpus under 28 U.S.C. § 2241. Because the judgment that imprisons Bey

was issued by the circuit court in Hillsborough County, Florida, the Northern District

transferred the action to the Middle District of Florida. Bey moves for

reconsideration (Doc. 7) of the transfer. Because the judgment originates from

Hillsborough County, the Northern District properly transferred the action to the

Middle District. This action is neither Bey’s first challenge to his conviction nor his

first attempt to pursue relief under Section 2241.

      Bey challenges the validity of his state conviction for trafficking in heroin, for

which he is imprisoned for fifteen years. Under Section 2243 a district court must

review the merits of the application, which review discloses that Bey cannot proceed

under Section 2241. Bey’s first application was dismissed because he failed to follow

the district court’s instructions for filing a proper application under Section 2254.
(Doc. 7 in 8:14-cv-694-T-23TBM) Nearly two years later Bey filed his second

application, one in which he pursued relief under Section 2241 instead of under

Section 2254. The district court dismissed the application and advised Bey that he

cannot proceed under Section 2241. (Doc. 10 in 16-cv-1432-T-23TGW)

      Because he is imprisoned under a state court judgment, Bey must challenge the

validity of his conviction in an application under Section 2254. Medberry v. Crosby,

351 F.3d 1049, 1054 (11th Cir. 2003) (holding that an application “is governed by

§ 2254 because Appellant is ‘in custody pursuant to the judgment of a State court.’”),

cert. denied, 541 U.S. 1032 (2004). Bey cannot circumvent Section 2254’s limitation.

“When we refer to a petition as being subject to § 2254, we mean § 2254 and all its

attendant restrictions.” Medberry, 351 F.3d at 1054 n.5.

      Bey again asserts (just as he asserted in the earlier application under Section

2241) that the state court lacked jurisdiction because the arrest warrants were invalid.

And Bey again presents neither an explanation for not presenting his claim before the

limitation expired nor a basis for avoiding Section 2254’s restrictions. Medberry,

351 F.3d at 1062, emphasizes that an applicant cannot use Section 2241 to

circumvent Section 2254.

             In summary, a state prisoner seeking post-conviction relief from
             a federal court has but one remedy: an application for a writ of
             habeas corpus. All applications for writs of habeas corpus are
             governed by § 2241, which generally authorizes federal courts
             to grant the writ — to both federal and state prisoners. Most
             state prisoners’ applications for writs of habeas corpus are
             subject also to the additional restrictions of § 2254. That is, if a
             state prisoner is “in custody pursuant to the judgment of a State
             court,” his petition is subject to § 2254. If, however, a prisoner

                                             -2-
              is in prison pursuant to something other than a judgment of a
              state court, e.g., a pre-trial bond order, then his petition is not
              subject to § 2254.

       Bey cannot pursue a second or successive application without permission from

the Eleventh Circuit Court of Appeals because 28 U.S.C. § 2244(b)(3)(A) proscribes

that “[b]efore a second or successive application permitted by this section is filed in

the district court, the applicant shall move in the appropriate court of appeals for an

order authorizing the district court to consider the application.” Felker v. Turpin,

518 U.S. 651, 664 (1996); Dunn v. Singletary, 168 F.3d 440, 442 (11th Cir. 1999). The

district court lacks jurisdiction to review Bey’s application until the circuit court

grants Bey permission to file a second or successive application. Burton v. Stewart,

549 U.S.147, 157 (2007) (“Burton neither sought nor received authorization from the

Court of Appeals before filing his 2002 petition, a <second or successive’ petition

challenging his custody, and so the District Court was without jurisdiction to

entertain it.”).

       Accordingly, the motion for reconsideration (Doc. 7) is DENIED. The

application for the writ of habeas corpus under Section 2241 (Doc. 1) is

DISMISSED. The clerk must close this case.

       ORDERED in Tampa, Florida, on November 13, 2018.




                                               -3-
